In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-12-00496-CR


                            KEENON JONES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2010-426,671, Honorable Jim Bob Darnell, Presiding

                                 September 19, 2014

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant filed a “Motion for Request for Out of Time Appeal” on September 9,

2014. This document references trial court cause number 2010-426,671, and relates to

issues arising during the trial and appeal of that cause. However, the direct appeal of

that trial court cause number was resolved by this Court’s opinion and judgment of July

19, 2013. See Jones v. State, No. 07-12-00496-CR, 2013 Tex. App. LEXIS 8969 (Tex.

App.—Amarillo July 19, 2013, pet. ref’d). Following denial of appellant’s petition for

discretionary review by the Texas Court of Criminal Appeals, see In re Jones, No. PD-
1045-13, 2014 Tex. Crim. App. LEXIS 16 (Tex. Crim. App. Jan. 15, 2014) (decision

without published opinion), mandate was issued on February 19, 2014. This Court’s

plenary power expired 60 days after judgment. TEX. R. APP. P. 19.1(a).


        As a result, this Court does not have jurisdiction over appellant’s attempted

appeal. Because this Court is without plenary power over this appeal, no further action

may be taken by this Court in this proceeding and the appeal is hereby dismissed.1




                                                        Per Curiam


Do not publish.




        1
          However, appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of
habeas corpus returnable to the Texas Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art.
11.07, § 3 (West Supp. 2014); Ex parte Garcia, 988 S.W.2d 240, 241 (Tex. Crim. App. 1999). However,
the availability of that remedy is beyond the jurisdiction of this Court.

                                                   2